Name: Commission Regulation (EC) No 2699/98 of 17 December 1998 concerning the derogations to be granted for structural business statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  business organisation;  European Union law;  economic analysis;  business classification
 Date Published: nan

 Avis juridique important|31998R2699Commission Regulation (EC) No 2699/98 of 17 December 1998 concerning the derogations to be granted for structural business statistics (Text with EEA relevance) Official Journal L 344 , 18/12/1998 P. 0001 - 0048COMMISSION REGULATION (EC) No 2699/98 of 17 December 1998 concerning the derogations to be granted for structural business statistics (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (1) and in particular Article 12(x) thereof,Whereas Council Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community;Whereas it is necessary to grant derogations from the provisions of the Council Regulation concerning structural business statistics;Whereas the envisaged measures are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The derogations referred to in Article 11 of the Regulation (EC, Euratom) No 58/97 are specified in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CommissionYves-Thibault de SILGUYMember of Commission(1) OJ L 14, 17.1.1997, p. 1.ANNEX DEROGATIONS The following tables indicate for each Member State whether or not a derogation is necessary or not. If a derogation is necessary a distinction is made between a complete derogation when no information can be provided and a partial derogation where some of the provisions of Regulation (EC, Euratom) No 58/97 can not be met. In the case of a partial derogation the tables indicate whether the provisions that can not be met relate to the delay (18 months for final results, 10 months for preliminary results), the activity coverage, the size class coverage or the list of variables. Derogations from any other provisions are listed as 'other points`.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>